Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This office action is in response to the Applicant’s communication filed on 11/18/2020. 

Restriction and Election
During a telephone conversation with Mr. Thomas Watson, Reg. No. 43,243, on 7/19/2021, a provisional election was made without traverse to prosecute the invention of Group II, encompassing claims 1-8. Claims 9-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Examiner's Amendment
Claims 9-20 are canceled. This application is in condition for allowance except for the presence of claims 9-20, directed to a group nonelected without traverse. Accordingly, claims 9-20, have been canceled.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the Applicants’ representative Mr. Thomas Watson, Reg. No. 43,243, on 7/19/2021.
1. (Amended) Aerial user equipment, comprising: 
a processor; and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 
receiving, from core network equipment, an instruction to travel from a first geographic location to a second geographic location, wherein the second geographic location has been determined, by the core network equipment, as representing a hotspot location; 
in response to the receiving, traveling from the first geographic location to the hotspot location;
based on arriving at the hotspot location, initiating execution of a user equipment relay process that transitions the aerial user equipment from being user equipment to being aerial hybrid user and network equipment; and 
transmitting to the core network equipment that the user equipment relay process has been successfully initiated.
2. (Original) The aerial user equipment of claim 1, wherein the instruction is a first instruction, and wherein the operations further comprise receiving, from the core network equipment, a second instruction that directs the aerial hybrid user and network equipment to reject attachment requests received from user equipment located in the hotspot area.
3. (Original) The aerial user equipment of claim 1, wherein the instruction is a first instruction, and wherein the operations further comprise receiving, from the core network equipment, a second instruction that directs the aerial hybrid user and network equipment to reject handover requests received from user equipment located in the hotspot area.
4. (Original) The aerial user equipment of claim 1, wherein the instruction is a first instruction, and wherein the operations further comprise receiving, from the core network equipment, a second instruction that directs the aerial hybrid user and network equipment to reject attachment requests received from network equipment located in the hotspot area.
5. (Original) The aerial user equipment of claim 1, wherein the instruction is a first instruction, and wherein the operations further comprise receiving, from the core network equipment, a second instruction that directs the aerial hybrid user and network equipment to reject handover requests received from network equipment located in the hotspot area.
6. (Amended) The aerial user equipment of claim 1, wherein the instruction is a first instruction, and wherein the operations further comprise receiving, from the core network equipment, a second instruction that directs the aerial hybrid user and network equipment to transmit international mobile subscriber identity data associated with a user equipment that attempts attachment to the aerial hybrid user and network equipment.
7. (Amended) The aerial user equipment of claim 1, wherein the instruction is a first instruction, and wherein the operations further comprise receiving, from the core network equipment, a second instruction that directs the aerial hybrid user and network equipment to transmit international mobile subscriber identity data and source-cell-ID data associated with user equipment and network equipment that attempt[[s]] handover to the aerial hybrid user and network equipment.
8. (Amended) The aerial user equipment of claim 1, wherein the instruction is a first instruction, [[and]] wherein the operations further comprise receiving, from the core network equipment, a second instruction that comprises a physical cell identity value for the aerial hybrid user and network equipment to use, and wherein the physical cell identity value distinguishes the aerial hybrid user and network equipment from equipment located in the hotspot area.
Claims 9-20 are canceled.
21. (New) A method, comprising: 
receiving, from core network equipment by an aerial user equipment comprising a processor, an instruction to travel from a first geographic location to a second geographic location, wherein the second geographic location has been determined, by the core network equipment, as representing a hotspot location; 
in response to the receiving, traveling, by the aerial user equipment, from the first geographic location to the hotspot location; 
based on arriving at the hotspot location, facilitating, by the aerial user equipment, execution of a user equipment relay process that transitions the aerial user equipment from being user equipment to being aerial hybrid user and network equipment; and 
transmitting, by the aerial user equipment to the core network equipment, an indication that the user equipment relay process has been successfully initiated.
22. (New) The method of claim 21, wherein the instruction is a first instruction, and further comprising receiving, from the core network equipment by the aerial user equipment, a second instruction that directs the aerial hybrid user and network equipment to reject attachment requests received from user equipment located in the hotspot area.
23. (New) The method of claim 21, wherein the instruction is a first instruction, and further comprising receiving, from the core network equipment by the aerial user equipment, a second instruction that directs the aerial hybrid user and network equipment to reject handover requests received from user equipment located in the hotspot area.
24. (New) The method of claim 21, wherein the instruction is a first instruction, and further comprising receiving, from the core network equipment by the aerial user equipment, a second instruction that directs the aerial hybrid user and network equipment to reject attachment requests received from network equipment located in the hotspot area.
25. (New) The method of claim 21, wherein the instruction is a first instruction, and further comprising receiving, from the core network equipment by the aerial user equipment, a second instruction that directs the aerial hybrid user and network equipment to reject handover requests received from network equipment located in the hotspot area.
26. (New) The method of claim 21, wherein the instruction is a first instruction, and further comprising receiving, from the core network equipment by the aerial user equipment, a second instruction that directs the aerial hybrid user and network equipment to transmit international mobile subscriber identity data associated with user equipment that attempt attachment to the aerial hybrid user and network equipment.
27. (New) The method of claim 21, wherein the instruction is a first instruction, and further comprising receiving, from the core network equipment by the aerial user equipment, a second instruction that directs the aerial hybrid user and network equipment to transmit international mobile subscriber identity data and source-cell-ID data associated with user equipment and network equipment that attempt handover to the aerial hybrid user and network equipment.
28. (New) The method of claim 21, wherein the instruction is a first instruction, and further comprising receiving, from the core network equipment by the aerial user equipment, a second instruction that comprises a physical cell identity value for the aerial hybrid user and network equipment to use, wherein the physical cell identity value distinguishes the aerial hybrid user and network equipment from equipment located in the hotspot area.
29. (New) A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of an aerial user equipment, facilitate performance of operations, comprising: 
receiving, from core network equipment, an instruction to travel from a first geographic location to a second geographic location, wherein the second geographic location has been determined, by the core network equipment, as representing a hotspot location; 
in response to the receiving, traveling from the first geographic location to the hotspot location; 
based on arriving at the hotspot location, initiating execution of a user equipment relay process that transitions the aerial user equipment from being user equipment to being aerial hybrid user and network equipment; and 
transmitting, to the core network equipment, an indication that the user equipment relay process has been successfully initiated.

30. (New) The non-transitory machine-readable medium of claim 29, wherein the instruction is a first instruction, and wherein the operations further comprise receiving, from the core network equipment, a second instruction that at least one of directs the aerial hybrid user and network equipment to reject first attachment requests or handover requests received from user equipment located in the hotspot area, or directs the aerial hybrid user and network equipment to reject second attachment requests received from network equipment located in the hotspot area.
31. (New) The non-transitory machine-readable medium of claim 29, wherein the instruction is a first instruction, and wherein the operations further comprise receiving, from the core network equipment, a second instruction that at least one of directs the aerial hybrid user and network equipment to reject handover requests received from network equipment located in the hotspot area, or directs the aerial hybrid user and network equipment to transmit international mobile subscriber identity data associated with a user equipment that attempts attachment to the aerial hybrid user and network equipment.
32. (New) The non-transitory machine-readable medium of claim 29, wherein the instruction is a first instruction, wherein the operations further comprise receiving, from the core network equipment, a second instruction that comprises a physical cell identity value for the aerial hybrid user and network equipment to use, and wherein the physical cell identity value distinguishes the aerial hybrid user and network equipment from equipment located in the hotspot area.


Claim Terminology
Claim terminology "hotspot" is definite; this term has not been redefined by the specification; however, it is explained in paragraph 40 of the specification: "Hotspot areas can be identified as a defined geographic area comprising networking equipment, such as eNodeBs and/or gNodeBs, which have become overwhelmed due to high data traffic volumes traversing through a geographic hotspot area".
Claim terminology "user equipment relay process" is definite; this term has not been defined by the specification; however, it is explained in paragraph 71 of the specification: "a UE-relay process that transitions the aerial user equipment to become a hybrid aerial user/network equipment that can facilitate one or more terrestrial network equipment functionality and/or facility"; the claim in itself provides part of this explanation.
Claim terminology "aerial hybrid user and network equipment" is definite; this term has not been defined by the specification; however, it is explained in paragraphs 42, 43 of the specification: "the aerial UE becomes a hybrid device, wherein in at the front end the aerial UE continues to be a UE device, but at the backend, once the UE-relay process has been deployed, the aerial UE is also capable of operating and functioning as networking equipment, such as an eNodeB equipment", "the aerial UE transitions to being an aerial hybrid device (also referred to as aerial-eNB equipment or an aerial-eNB device) capable of operating as both aerial UE and airborne networking equipment".




Claim Interpretation
The claims are interpreted as follows:
Regarding the following limitation of the independent claims: "based on arriving at the hotspot location, initiating (or facilitating) execution of a user equipment relay process that transitions the aerial user equipment from being user equipment to being aerial hybrid user and network equipment", it is the Examiner's interpretation that the claim requires the transition of the aerial user equipment from "being user equipment to being aerial hybrid user and network equipment" to take place. In other words, even if the equipment were a mere "facilitator" or "initiator", the claim does require the transition to take place.
Regarding the limitation in claim 1 "a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations...", it is the Examiner's interpretation that the claim requires the instructions to be executed, and for the operations to take place.
Regarding the limitation in claim 29 "instructions that, when executed by a processor of an aerial user equipment, facilitate performance of operations...", it is the Examiner's interpretation that the claim requires the instructions to be executed, and for the operations to take place.

Reasons for Allowance
Claims 1-8, 21-32 are allowed; the following is an examiner’s statement of reasons for allowance:
ZHANG et al., "Capacity Enhancement for Next Generation Mobile Networks Using mmWave Aerial Base Station", GLOBECOM 2017 - 2017 IEEE Global Communications Conference; 7 pages, hereinafter Zhang, explains "hotspot" on page 3: "Traffic hotspots, typically with users crowded at, periodically come into being, which put much higher demands on the capacity of mobile data access"; Zhang also teaches on page 4 under subtitle "IV. MAEBS PLACEMENT METHOD", where mAeBS means mm Wave aerial base station, a clustering algorithm to locate the distribution of traffic hot areas (hotspots); the hotspot identification step is also represented in Fig. 2; the claim requires this hotspot location identification step to be performed by core network:

    PNG
    media_image1.png
    425
    482
    media_image1.png
    Greyscale

Zhang also teaches deployment of an aerial base station at the identified hotspot location, as required by claim 1, in Zhang's page 3 under subtitle III and Fig. 1: "Instead of firmly capacity improvement by deploying denser and denser terrestrial LPNs, our proposed mAeBS will be placed at traffic hotspots temporarily. In this way, it will be possible to overcome some site-specific constraints and reduce the obstructed transmission".

    PNG
    media_image2.png
    531
    613
    media_image2.png
    Greyscale


Zerick et al (patent number 10,321,330), hereinafter Zerick, teaches in Fig. 4 a command center which sends a command to a drone, directing the drone to commute to a hotspot area where it should be deployed, as claimed; Zerick does not determine where the hotspot area is located as claimed (Zhang does teach this step); however Zerick discloses that the arrival of the drone at the deployment location, or hotspot, triggers an activation of the drone to become an active base station, providing then coverage to the area in need, which is similar to the claimed features; Zerick even provides confirmation of the deployment of the drone in Fig. 6 because Zerick's drone is designed to report its new location to the command center.

    PNG
    media_image3.png
    767
    470
    media_image3.png
    Greyscale


Zhang explains the meaning of "hotspot", and Zhang is concerned with identification of hotspots and traffic offloading using a base station mounted on a drone; Zerick addresses the claim requirements for sending a command to a drone, the drone commuting in response to the command, and the drone being activated as a base station in response to the arrival; however, no combination of these references would teach or suggest or render obvious a core network capable of determining a location of a hotspot and directing aerial user equipment to the hotspot location; and aerial user equipment capable of, upon arriving at the hotspot location, transitioning to a hybrid aerial user equipment and aerial base station; and sending confirmation of the transition back to the core network, as claimed. All independent claims have similar limitations, and therefore the reasons for allowance are all the same.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Subject Matter Eligible under 35 USC 101
Please refer to the Subject Matter Eligibility Test for Products and Processes in MPEP 2106 and in the 2019 Revised Patent Subject Matter Eligibility Guidance:

    PNG
    media_image4.png
    776
    1416
    media_image4.png
    Greyscale

Step 1: Claims 1-8, 21-32 include claims directed to a method, and claims directed to a machine, which are statutory categories (MPEP 2106); claims 29-32 are directed to a "non-transitory machine-readable medium", and the specification provides definition for the term "non-transitory" on par. 90; however this definition on par. 90 does not change the original meaning of "non-transitory"; therefore, the answer in step 1 is YES.
Step 2A prong 1: yes, the independent claims recite an abstract idea of a mental process including judgment of instructing a drone to move from location A to location B; therefore, the answer is YES.
Step 2A prong 2: yes, the claim does recite additional elements that integrate the exception into a practical application of the exception. Par. 40 of the specification describes a problem of prior art systems, where a hotspot area arises in a wireless network; hotspot is a geographic area where the eNodeBs have become overwhelmed due to high data traffic volumes caused by special events, such conventions, music concerts, due to natural disasters, such as the aftermath of typhoons, hurricanes, wild fires, earthquakes, etc. Par. 27 and 43 of the specification describe a solution to the problem, where a drone carrying a user equipment (UE) is instructed to travel to the hotspot area, and to convert itself into a hybrid UE-eNodeB, and start offloading traffic, as claimed. Therefore, the invention provides a specific improvement over prior systems, resulting in an improved network which is more capable of addressing situations of high traffic due to an emergency. Please refer to MPEP 2106.04(d): "Integration of a Judicial Exception Into A Practical Application" under the header "Relevant considerations for evaluating whether additional elements integrate a judicial exception into a practical application": "Limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include: • An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a)". See for example the court decision in 118 USPQ2d 1684 Enfish, LLC v. Microsoft Corp; U.S. Court of Appeals Federal Circuit, page 1689: “much of the advancement made in computer technology consists of improvements to software that, by their very nature, may not be defined by particular physical features but rather by logical structures and processes”. Therefore, the answer to prong 2 is YES, and the claims are eligible in step 2A.

Restriction Analysis
Restriction to one of the following inventions is required under 35 U.S.C. 121:

    PNG
    media_image5.png
    554
    753
    media_image5.png
    Greyscale

I. Invention I, formed by claims 9-17, drawn to core network equipment represented in Fig. 3 of the drawings, classified as H04W 48/04; Invention I is a combination where a core network equipment determines that aerial user equipment is in overload state, and addresses the overload state. Invention I requires a search for at least the following features not required by Inventions II and III: 
facilitating aerial network equipment to reject attempts from equipment located within a hotspot area to attach; and transmitting, to the aerial network equipment, physical cell identity with a unique identity value that distinguishes the aerial network equipment from other.
Therefore, the field of search for Invention I is different from, and requires a search query different than, Inventions II and III.

II. Invention II, formed by claims 1-8, drawn to aerial user equipment represented in Fig. 3 of the drawings, explained in par. 14 of the Specification, "based on arriving", classified as H04W 36/0009; Invention II is a subcombination where a user equipment travels to a hotspot, and transitions to being a hybrid user and network equipment. Invention II requires a search for at least the following features not required by Inventions I and III: 
in response to receiving an instruction from core network, traveling to a hotspot location; based on arriving at the hotspot location, initiating execution of a user equipment relay process; and the transition is from being user equipment to being hybrid user and network equipment.
Therefore, the field of search for Invention II is different from, and requires a search query different than, Inventions I and III.

III. Invention III, formed by claims 18-20, drawn to aerial user equipment represented in Fig. 3 of the drawings, explained in par. 22 of the Specification, "based on crossing", classified as H04B 7/18506; Invention III is a subcombination where a user equipment crosses a boundary, and transitions to being aerial network equipment. Invention III requires a search for at least the following features not required by Inventions I and II: 
based on crossing a boundary, initiating execution of a user equipment relay process; and the transition is from being user equipment to being aerial network equipment.
Therefore, the field of search for Invention III is different from, and requires a search query different than, Inventions I and II.

Distinctness
The inventions are independent or distinct, each from the other because:
Inventions I, II are related as combination and subcombination. A combination is an organization of which a subcombination is a part (MPEP 806.05(a)): Invention II (subcombination where a user equipment travels to a hotspot, and transitions to being a hybrid user and network equipment) is part of Invention I (combination where a core network equipment determines that aerial user equipment is in overload state, and addresses the overload state).
Inventions I, II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case: 
the combination as claimed (Invention I) does not require the particulars of the subcombination as claimed (Invention II) for patentability, because: limitations of Invention I such as facilitating aerial network equipment to reject attempts from equipment located within a hotspot area to attach; and transmitting, to the aerial network equipment, physical cell identity with a unique identity value that distinguishes the aerial network equipment from other, do not require the particulars of Invention II, such as in response to receiving an instruction from core network, traveling to a hotspot location; based on arriving at the hotspot location, initiating execution of a user equipment relay process; and the transition is from being user equipment to being hybrid user and network equipment; and
the subcombination (Invention II) has utility by itself or in other combinations, such as: in response to receiving an instruction from core network, traveling to a hotspot location; based on arriving at the hotspot location, initiating execution of a user equipment relay process; and the transition is from being user equipment to being hybrid user and network equipment – Invention II would have utility, for example, in a system with or without the limitation of facilitating aerial network equipment to reject attempts from equipment located within a hotspot area to attach; or transmitting, to the aerial network equipment, physical cell identity with a unique identity value that distinguishes the aerial network equipment from other, as in Invention I.
Inventions I, III are related as combination and subcombination. A combination is an organization of which a subcombination is a part (MPEP 806.05(a)): Invention III (subcombination where a user equipment crosses a boundary, and transitions to being aerial network equipment) is part of Invention I (combination where a core network equipment determines that aerial user equipment is in overload state, and addresses the overload state).
Inventions I, III are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case: 
the combination as claimed (Invention I) does not require the particulars of the subcombination as claimed (Invention III) for patentability, because: limitations of Invention I such as facilitating aerial network equipment to reject attempts from equipment located within a hotspot area to attach; and transmitting, to the aerial network equipment, physical cell identity with a unique identity value that distinguishes the aerial network equipment from other, do not require the particulars of Invention III, such as based on crossing a boundary, initiating execution of a user equipment relay process; and the transition is from being user equipment to being aerial network equipment; and
the subcombination (Invention III) has utility by itself or in other combinations, such as: based on crossing a boundary, initiating execution of a user equipment relay process; and the transition is from being user equipment to being aerial network equipment – Invention III would have utility in a system, for example, with or without the limitation of facilitating aerial network equipment to reject attempts from equipment located within a hotspot area to attach; or transmitting, to the aerial network equipment, physical cell identity with a unique identity value that distinguishes the aerial network equipment from other, as in Invention I.
An argument frequently seen is that that the inventions would (allegedly) overlap in scope, or that the inventions are not (allegedly) mutually exclusive; however, this matter is not germane to a requirement for restriction between inventions that are related as combination and subcombination. In other words, the MPEP does not require combination and subcombination to be mutually exclusive.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Subcombinations, Usable Together
Inventions II and III are related as subcombinations disclosed as usable together in a single combination (Invention I). The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination Invention II has separate utility such as in response to receiving an instruction from core network, traveling to a hotspot location; based on arriving at the hotspot location, initiating execution of a user equipment relay process; and the transition is from being user equipment to being hybrid user and network equipment; for example Invention II would have separate utility in a system with or without: based on crossing a boundary, initiating execution of a user equipment relay process; and the transition is from being user equipment to being aerial network equipment, as in Invention III. See MPEP § 806.05(d).
In the instant case, the subcombinations are distinct because they do not overlap in scope, because: 
Invention II requires in response to receiving an instruction from core network, traveling to a hotspot location; based on arriving at the hotspot location, initiating execution of a user equipment relay process; and the transition is from being user equipment to being hybrid user and network equipment, which is not required by Invention III – therefore, Invention II is not connected in at least one operation with Invention III; and 
Invention III requires based on crossing a boundary, initiating execution of a user equipment relay process; and the transition is from being user equipment to being aerial network equipment, which is not required by Invention II – therefore, Invention III is not connected in at least one operation with Invention II.
In the instant case, the subcombinations are not obvious variants, because:
Invention II requires in response to receiving an instruction from core network, traveling to a hotspot location; based on arriving at the hotspot location, initiating execution of a user equipment relay process; and the transition is from being user equipment to being hybrid user and network equipment, which is not required by Invention III – therefore, Invention II is nonobvious over Invention III; and 
Invention III requires based on crossing a boundary, initiating execution of a user equipment relay process; and the transition is from being user equipment to being aerial network equipment, which is not required by Invention II – therefore, Invention III is nonobvious over Invention II.
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s)depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
To Establish Burden AND Requirement for Election and Means for Traversal for all Restrictions, other than an Election of Species
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a. the inventions have acquired a separate status in the art in view of their different classification;
b. the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
c. the inventions require a different field of search (see MPEP § 808.02): each invention requires a field of search, and a search query, that is different from the field of search and search query for the other Inventions, as demonstrated in the above description of each invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD EISNER whose telephone number is (571)270-3334.  The examiner can normally be reached on Monday and Tuesday from 9:00 AM to 5:30 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst, can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4334.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/RONALD EISNER/
Primary Examiner, Art Unit 2644